Citation Nr: 0729599	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-43 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
an undiagnosed stomach condition.

2.  Entitlement to an evaluation in excess of 50 percent for 
major depression.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left leg condition, to include as a result 
of Persian Gulf War service.

4.  Entitlement to service connection for pes planus of the 
left foot.

5.  Entitlement to service connection for hallux valgus of 
the left foot.

6.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1987 and from January 1991 to April 1991.  The 
veteran also served in the U.S. Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The RO determined that new and 
material evidence had been submitted sufficient to reopen the 
claim of entitlement to a left leg condition, but denied the 
de novo claim, as well as the claims of entitlement to 
service connection for PFB, pes planus of the left foot, and 
hallux valgus of the left foot.  The RO also continued a 50 
percent rating for major depression and awarded an increased 
20 percent rating for an undiagnosed stomach condition 
effective August 2003.

The veteran presented testimony before the RO in October 
2004.  The transcript has been obtained and associated with 
the claims folder. 

The de novo claim of entitlement to service connection for a 
left leg condition, to include as a result of Persian Gulf 
War service, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's undiagnosed stomach condition is manifested 
by symptoms of abdominal pain without evidence of nausea, 
vomiting, diarrhea, weight loss, fever, sweating, chills, 
melena, or anemia.

3.  The veteran's major depression is manifested by symptoms 
including depression, fatigue, some sleep impairment, blunted 
affect at times, lack of concentration, isolation, and Global 
Assessment of Functioning scores ranging mainly from 41 to 
50.  

4.  Evidence submitted since a November 1999 rating decision, 
which denied service connection for bilateral arm and leg 
tingling sensation, was not previously submitted to agency 
decisionmakers, is neither cumulative nor redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a left leg condition.  

5.  There was no evidence of PFB during the veteran's period 
of active duty service.  PFB was diagnosed during periods of 
inactive duty for training.  PFB, tinea pedis, and xerosis, 
as diagnosed conditions, do not constitute an undiagnosed 
illness due to the veteran's Gulf War service.

6.  Left foot hallux valgus was not incurred during the 
veteran's periods of active duty service.

7.  Pes planus existed prior to the veteran's periods of 
active military service and did not undergo an increase in 
severity of disability during said service.


CONCLUSIONS OF LAW


1.  The criteria for an evaluation in excess of 20 percent 
for an undiagnosed stomach condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.114, Diagnostic Code 7305 (2007).

2.  The criteria for an evaluation in excess of 50 percent 
for major depression have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
9434 (2007).

3.  Evidence received since the final November 1999 rating 
determination, wherein the RO denied the veteran's claim of 
entitlement to service connection for bilateral arm and leg 
tingling sensation is new and material, and the veteran's 
claim of entitlement to service connection for a left leg 
condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

4.  The criteria for the establishment of service connection 
for PFB are not met.     38 U.S.C.A. §§ 101(2), (22), (23), 
(24), 1101, 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303 (2007).

5.  The criteria for the establishment of service connection 
for left foot hallux valgus are not met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007). 

6.  The criteria for the establishment of service connection 
for pes planus are not met.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in December 2003 and January 2004 letters, 
issued prior to the decision on appeal, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertained to the claims.    

While the veteran was not notified of the evidence necessary 
to reopen his claim of entitlement to service connection for 
a left leg condition, in light of the favorable finding with 
regard to the issue of whether new and material evidence has 
been submitted, and the finding that remand for additional 
development of the claim on the merits is required, the Board 
finds that further discussion of VCAA compliance with regard 
to this issue is not warranted at this time.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
private and VA treatment records, lay statements, and VA 
examination reports.  The veteran presented testimony before 
the RO in October 2004.  The transcript has been obtained and 
associated with the claims folder.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including those raised at the October 2004 RO hearing; 
service medical records; service personnel records; VA 
medical records; VA examination reports; lay statements; and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  


A. Undiagnosed Stomach Condition

The RO awarded an increased 20 percent disabling rating for 
the veteran's undiagnosed stomach condition.  The veteran has 
not withdrawn his increased rating claim and in fact 
maintains that an even higher rating is warranted.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an 
increased disability rating, the claimaint will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The veteran's undiagnosed stomach condition is currently 
rated analogously as 20 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  Under this Code, a 20 percent 
disability evaluation is assigned for a moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating is 
assigned for moderately severe duodenal ulcer that is less 
than severe but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is assigned for severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, the Board finds that the 
veteran's undiagnosed stomach condition more closely 
approximates the criteria for the currently assigned 20 
percent rating.  38 C.F.R. § 4.7.  

Upon VA examination in December 2003, the veteran reported 
chronic stomach pain.  Physical examination was normal.  The 
examiner noted an esophago-gastroduodenoscopy (EGD) performed 
in November 2003 was normal.  The examiner found no clear 
diagnosis.  Likely causes of abdominal pain were thought to 
be a myositis related problem, renal stones, inflammatory 
changes of the muscle and bowel loops, pancreatic pathology, 
abdominal muscular changes, or psychosomatic.  The veteran 
denied nausea, vomiting, diarrhea, weight loss, fever, 
chills, sweating, or anorexia.

VA outpatient treatment records dated between 2002 and 2005 
show the veteran complained of abdominal pain not associated 
with diarrhea or constipation.  Computerized tomography (CT) 
of the abdomen was negative in February 2004.  The veteran  
complained of nausea on one occasion in October 2003, 
otherwise he denied nausea, vomiting, diarrhea, weight loss, 
fever, chills, sweating, or anorexia.  Abdominal pain was 
found to be stable in August 2003 and January 2004.   Also in 
January 2004, the veteran denied a change in bowel habits.  
He further denied bright red blood per rectum and melena.  

Records from Dr. ML were also reviewed.  They simply noted 
complaints of abdominal pain in May 2004.  

Upon review of the evidence, the Board finds that the 
veteran's symptomatology falls clearly within the criteria 
for a 20 percent rating.  There has been no objective 
evidence of impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
38 C.F.R. § 4.114  

Moreover, although on VA examination the veteran complained 
of chronic abdominal pain for two-years duration, VA 
outpatient treatment records dated prior to the examination 
contain only sporadic complaints.  Just prior to examination 
in August 2003, abdominal pain was classified as stable.  
Finally, the veteran has maintained full time employment and 
has indicated an unwillingness to utilize sick time.

In sum, the veteran's disability picture does not reflect 
symptomatology which more nearly approximates the diagnostic 
criteria for a 40 percent rating; thus, an increased rating 
is denied.  38 C.F.R. §§ 4.7, 4.130.  

The Board has also considered whether a referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  However, the veteran's disability has not 
required frequent inpatient care, nor has the undiagnosed 
stomach condition, by itself, markedly interfered with 
employment.  Thus, the assigned 20 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his undiagnosed stomach condition and the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


B. Major Depression

The veteran's major depression is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9434.  Under this Code, a 50 percent disability evaluation is 
assigned for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

One factor for consideration in the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  While the Rating Schedule does indicate that the 
rating agency must be familiar with the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV), it does not assign disability percentages based 
solely on GAF Scores.  See 38 C.F.R. § 4.130 (2007).  

The veteran contends that his service-connected major 
depression is more severe than the present rating as 
evidenced by his need of "three pills a day."  The Board 
has thoroughly reviewed all the evidence of record and after 
careful consideration, the Board finds that the veteran's 
major depression more closely approximates the criteria for 
the currently assigned 50 percent rating.  38 C.F.R. § 4.7.  

Upon VA examination in December 2003, the veteran presented 
with complaints of depression, lack of concentration, 
fatigue, hopelessness, a passive suicidal ideation, and lack 
of family relationships.  Mental status examination revealed 
a blunted range of affect.  Mood was depressed.  Thought 
process was logical.  There was 
no active plan for suicide.  The veteran denied auditory and 
visual hallucinations, 
as well as delusions.  Concentration was mildly decreased 
during examination.  Judgment and insight were good.  The 
veteran was assigned a GAF of 45, indicative of serious 
symptoms.  The examiner noted the veteran's depressed mood 
was in large part secondary to his abdominal pain.  

VA outpatient treatment records dated between 2002 and 2005 
contain GAF scores ranging primarily from 41 to 50 again 
reflective of serious symptoms.  The veteran did endorse 
depression, poor concentration, and social isolation.  The 
Board notes there was an isolated GAF of 40 in May 2004 
indicative of major impairment in several areas as a result 
of the veteran's complaints of passive suicidal ideation, but 
the examiner did not find any evidence of active suicidal or 
homicidal ideation.  There was no evidence of psychotic 
symptoms on this or other occasions.    

Upon review of the evidence, the Board finds that the 
veteran's symptomatology falls clearly within the criteria 
for a 50 percent rating.  There has been no objective 
evidence of obsessional rituals; illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  

Moreover, although on VA examination the veteran indicated 
that he did not have a good relationship with his wife or 
daughter, his difficulty in establishing and maintaining 
effective relationships is provided for in the current 50 
percent rating.  In this regard, social impairment cannot, in 
and of itself, serve as the sole basis for assignment of a 
higher rating.  38 C.F.R. § 4.126(b).  Further, an inability 
to maintain effective relationships is not shown as evidenced 
by his present marriage and his continued employment.  
Further, while passive suicidal ideation has been reported, 
the examiner and VA clinicians noted there was no active plan 
or intent.  The veteran also denied homicidal ideation.  The 
examiner noted in December 2003 that the veteran had good 
judgment, suggesting that the examiner did not feel the 
veteran was a danger to himself or others.  Finally, the 
veteran's GAF scores throughout the period mainly ranged from 
41 to 50 and preponderate against a finding of active 
suicidal preoccupation or intent, as such symptoms are 
reflected in GAF scores of 30 or below.  See DSM IV.  While 
his GAF scores suggest serious impairment, the objective 
symptomatology in the medical evidence does not support an 
increased evaluation.  

In sum, the veteran's disability picture does not reflect 
symptomatology which more nearly approximates the diagnostic 
criteria for a 70 percent rating; thus, an increased rating 
is denied.  38 C.F.R. §§ 4.7, 4.130.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57. 

The Board has also considered whether a referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  However, the veteran's disability has not 
required frequent inpatient care, nor has the major 
depression, by itself, markedly interfered with employment.  
Thus, the assigned 50 percent rating adequately compensates 
the veteran for the nature and extent of severity of his 
major depression and the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. 
App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.


II. New and Material Claim

The veteran seeks to reopen a claim for service connection 
for a left leg condition first denied by the RO in August 
1998.  At that time, the RO determined that service 
connection for traumatic chondromalacia and patella 
tenosynovitis of the left knee was not warranted.  The 
veteran appealed that decision and a statement of the case 
(SOC) was issued.  However, the veteran did not perfect his 
appeal and the August 1998 rating decision became final.  
38 C.F.R. §§ 20.302(b), 20.1103 (2007).  

In a November 1999 rating decision, the RO denied service 
connection for a bilateral arm and leg tingling sensation.  
The veteran did not appeal that decision and it became final.  
38 C.F.R. §§ 20.302(a), 20.1103 (2007).  The veteran filed 
the instant claim to reopen in October 2003.  As previously 
noted, in a March 2004 rating decision, the RO determined 
that new and material evidence had been submitted sufficient 
to reopen the claim of entitlement to a left leg condition, 
but denied the de novo claim.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its November 1999 rating 
decision, the RO denied service connection for bilateral arm 
and leg tingling sensation on the basis that it was unclear 
as to whether the symptoms were from a diagnosed condition or 
an undiagnosed illness which was the result of the veteran's 
Persian Gulf War service since he failed to report for a 
scheduled VA examination.   Of record at the time of the 
November 1999 rating decision were the veteran's service 
medical records from his periods of active military service 
which were negative for complaints, treatment, or diagnoses 
of a left leg condition.  

Records from the veteran's Reserve service dated in September 
1994 show the veteran complained of a bumped left knee while 
going down an open hatch.  No left leg or knee disorder was 
diagnosed.  Upon VA examination in October 1997, the veteran 
was diagnosed with post traumatic left knee pain, cause 
unknown.  Upon VA examination in January 1998, the veteran 
was diagnosed with traumatic chondromalacia and patella 
tendonitis of the left knee.  However, x-rays of the left 
knee taken in January 1998 were negative.

VA outpatient treatment records dated in 1999 contain 
complaints of left leg tingling.  Neurological examination 
was normal.  

Evidence submitted subsequent to the November 1999 rating 
decision includes VA outpatient treatment records dated 
between 2000 and 2005 which contain continued complaints of 
left leg tingling and pain.  Neurological evaluations were 
repeatedly normal.  An entry dated in June 2004 diagnosed the 
veteran with multiple pain sites of questionable cause.  
There was some indication that the veteran may have Gulf War 
Syndrome, but no definitive determination was reached.

In October 2004, the veteran presented testimony before the 
RO.  He testified that he had been experiencing tingling and 
pain in his left leg since approximately 1998.

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a left leg 
condition.  While some of the additional evidence may be 
cumulative of evidence already in the file at the time of the 
November 1999 final denial, in light of the regulation 
changes noted below, it is significant in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected.  The 
changes are effective as of March 1, 2002.  38 U.S.C.A. § 
1117, as added by § 202 of the VEBEA, Pub. L. No. 107-103, 
115 Stat. 976 (2001).

Further, VA shall pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  In Sec. 3.317, paragraph (a)(1)(i) 
was amended by removing "December 31, 2001" and adding, in 
its place, "December 31, 2006". 

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that the Secretary determines.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Further, the Board finds that the veteran's testimony affords 
a more complete picture of the circumstances surrounding the 
origin of the veteran's disabilities. Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

The "new" evidence was not previously of record and when 
considered in light of the regulation changes and with 
previous evidence of record, bears directly and substantially 
upon the specific matters under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, the veteran's claim of entitlement to service 
connection for a left leg condition is reopened. Id.   

In light of the Board's decision to reopen the claim, the 
requirements of the VCAA must first be satisfied before a 
decision on the merits can be reached.  The Board has 
determined that additional development shall be undertaken as 
directed in the REMAND portion below.  

III. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


A.  Pseudofolliculitis Barbae (PFB)

The veteran contends that he is entitled to service 
connection for PFB.  Specifically, he claimed that condition 
was the result of shaving in service.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for PFB is not 
warranted.  In this regard, the veteran's service medical 
records from his periods of active duty service from November 
1983 to November 1987 and from January 1991 to April 1991 are 
wholly devoid of complaints, treatment, or diagnoses of PFB.  

The first indication of a diagnosis of PFB was on medical 
examination performed in conjunction with the veteran's 
Reserve service in August 1988.  At that time, PFB was 
anticipated to resolve with steroid cream.  Service personnel 
records confirm the veteran was on a period of inactive duty 
for training (INACDUTRA) on this date.  

Similar findings of PFB were made on a January 1990 medical 
examination.  A fungal infection was suspected in December 
1991.  The veteran was also on INACDUTRA during these time 
periods.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007).  

The definitional statute, 38 U.S.C.A. § 101(24), makes a 
clear distinction between those who have served on active 
duty and those who have served on INACDUTRA.  As the veteran 
was not disabled from an injury incurred or aggravated in the 
line of duty during the aforementioned time periods he is not 
entitled to compensation.

The Board notes the veteran has also made reference to the 
appearance of a rash after his Persian Gulf War service.  In 
the instant case, the veteran, although clearly a Persian 
Gulf veteran, has not been found to have a "qualifying 
chronic disability" for purposes of VA compensation.  As the 
disability at issue has an established current medical 
diagnosis, i.e. PFB, tinea pedis, and xerosis, it does not 
constitute an undiagnosed illness due to the veteran's Gulf 
War service.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a).  

The Board has considered the veteran's statements and 
testimony that his PFB is due to his periods of military 
service; however, the veteran has not been shown to possess 
the requisite medical expertise needed to render a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran's statements, therefore, are devoid 
of probative value.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57. 



B.  Left Foot Hallux Valgus

The veteran contends that he is entitled to service 
connection for left foot hallux valgus.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for left foot hallux valgus is 
not warranted.  In this regard, the veteran's service medical 
records from his periods of active duty service from November 
1983 to November 1987 and from January 1991 to April 1991 are 
wholly devoid of complaints, treatment, or diagnoses of 
hallux valgus.  

The first evidence post service of left foot hallux valgus is 
in 2003, some 12 years after the veteran's discharge from 
active duty service.  The Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that left foot hallux 
valgus is related to service which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact). 

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; establishes 
that the veteran suffered an event, injury, or disease in 
service; and indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i).  

VA outpatient treatment records dated in 2003 gave no 
indication that hallux valgus was related to the veteran's 
periods of military service.  Because none of the 
requirements in subsections (A), (B), and (C) are met with 
regard to the claim for service connection for left foot 
hallux valgus, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

The Board has considered the veteran's statements and 
testimony that his left foot hallux valgus is due to his 
periods of military service; however, the veteran has not 
been shown to possess the requisite medical expertise needed 
to render a competent opinion regarding medical causation.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494-95.  The veteran's statements, therefore, 
are devoid of probative value.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57. 

C. Pes Planus

The veteran contends that he is entitled to service 
connection for pes planus.  Specifically, he contends that 
his pes planus was worsened by his military service as a 
result of wearing hard combat boots.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for pes planus is not 
warranted. 

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004). 

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this matter, mild pes planus was "noted" on the 
veteran's February 1983 enlistment examination.  38 C.F.R. 
§ 3.304(b).  However, there has been no showing that pes 
planus underwent an increase in disability during service.  
Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.  In fact, there 
were no complaints referable to his feet during the veteran's 
ensuing period of active military service between November 
1983 and November 1987.  Thus, aggravation may not be 
conceded.  38 C.F.R. 
§ 3.306(b).

Post-service, the first complaints of left foot pain are 
found in an April 2003 VA outpatient treatment record.  At 
that time, x-rays were suggestive of a pes planus deformity.  
Additional outpatient treatment records dated between 2003 
and 2005 are devoid of complaints relating to the veteran's 
left foot pes planus.

There is no competent opinion in the record which links the 
veteran's pes planus to service.  While the veteran contends 
that his pes planus was aggravated by his active duty 
service, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu,  2 Vet. App. at 494-5.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57. 


ORDER

Entitlement to an evaluation in excess of 20 percent for an 
undiagnosed stomach condition is denied.

Entitlement to an evaluation in excess of 50 percent for 
major depression is denied.

New and material evidence has been submitted sufficient to 
reopen a claim of entitlement to service connection for a 
left leg condition, to include as a result of Persian Gulf 
War service, and the appeal is granted to this extent only.

Entitlement to service connection for PFB is denied.

Entitlement to service connection for hallux valgus of the 
left foot is denied.

Entitlement to service connection for pes planus of the left 
foot is denied.




REMAND

Having reopened the veteran's claim of entitlement to service 
connection for a left leg condition, to include as a result 
of Persian Gulf War service, does not end the Board's 
inquiry.  Rather, the Board must now consider the merits of 
the claim for service connection.  However, the Board finds 
that additional development is necessary prior to a final 
adjudication of the merits of the veteran's claim.

The Board finds it is necessary under the VCAA for the 
veteran to be afforded 
a VA examination prior to disposition of his claim on the 
merits.  38 U.S.C.A. § 5103A(d).  In this regard, as 
previously noted, the veteran contends that his left leg 
condition is the result of an incident of military service.  
He has alternatively claimed his left leg condition is an 
undiagnosed illness which is the result of his Persian Gulf 
War Service.  

Records from the veteran's Reserve service dated in September 
1994 show the veteran complained of a bumped left knee while 
going down an open hatch.  No left leg or knee disorder was 
diagnosed.  Upon VA examination in October 1997, the veteran 
was diagnosed with post traumatic left knee pain, cause 
unknown.  Upon VA examination in January 1998, the veteran 
was diagnosed with traumatic chondromalacia and patella 
tendonitis of the left knee.   However, x-rays of the left 
knee taken in January 1998 were negative.

VA outpatient treatment records dated between 2000 and 2005 
contain continued complaints of left leg tingling and pain.  
Neurological evaluations were repeatedly normal.  An entry 
dated in June 2004 diagnosed the veteran with multiple pain 
sites of questionable cause.  There was some indication that 
the veteran may have Gulf War Syndrome, but no definitive 
determination was reached.  In October 2004, the veteran 
testified that he had been experiencing tingling and pain in 
the left leg since approximately 1998.

The veteran must be examined for the purpose of having a 
physician express an opinion as to whether the veteran 
currently has a diagnosed left leg condition or undiagnosed 
illness affecting the left leg and whether said condition is 
related to the veteran's military service, to include his 
Persian Gulf War service.  38 U.S.C.A. § 5103A (d).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled is required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction a claim reopened after 
prior denial, the claim shall be denied.

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of what type of information and evidence 
was necessary to establish a disability rating or effective 
date if service connection is granted on appeal.  Thus, on 
remand the AMC/RO should also provide corrective notice in 
accordance with Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain VA treatment records pertinent 
to the left leg from the VA Medical 
Center in West Haven dating since June 
2005.

3.  Schedule the veteran for an 
orthopedic examination by a physician.  
The examiner must review the entire 
claims file in conjunction with the 
examination.  All studies or tests deemed 
necessary should be conducted.  Following 
review of the claims file and examination 
of the veteran, the examiner should 
indicate:

(a)  Whether the veteran has a currently 
diagnosed left leg condition.  If a left 
leg condition is diagnosed, the examiner 
should indicate whether said condition is 
at least as likely as not related to 
complaints of a bumped left knee during 
the veteran's period of Reserve service.  

(b)  If there is no diagnosed disability 
that the veteran's claimed left leg 
condition can be attributed to, the 
examiner should state whether there are 
objective signs and symptoms of the 
veteran's left leg complaints.  If so, 
the examiner should indicate whether such 
represents an undiagnosed illness, and 
whether the disorder is at least as 
likely as not related to service, to 
include the veteran's service in the 
Persian Gulf.  

The term "as likely as not" does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiner should 
also provide complete rationale for all 
conclusions reached.

4.  After the completion of any indicated 
additional development, readjudicate the 
claim for service connection for a left 
leg condition, to include as a result of 
Persian Gulf War service.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC), and given an opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


